 

Case 1:16-cr-00801-GBD Document 182 Filed 09/13/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,

ORDER

-against-
JASON RIVERA, 16 Crim. 801-3 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:

The violation of supervised release hearing is adjourned from September 15, 2021 to

October 6, 2021 at 11:00 a.m.

Dated: New York, New York
September 13, 2021
SO ORDERED.

Gag, 6b Dos.

CHOR B. DANIELS
ited States District Judge

 

 

 
